DETAILED ACTION
This action is in response to the RCE filed 11/03/2020 in which claims 1-2, 4-37 and 39-44 are pending, claims 3 and 38 have been canceled, claims 36-37 and 43 are withdrawn as directed to a non-elected invention; thus claims 1-2, 4-35, 39-42 and 44 are ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2020 has been entered. 
Response to Arguments
Applicant's arguments filed 11/03/2020 have been fully considered but are not persuasive.
The majority of Applicant’s arguments are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
With regard to Applicants’ argument that the filter media of Lim would not inherently have the claimed net change in water removal efficiency, to the extent these arguments are seen to still apply to the rejection citing Lim in view of Crabtree; the Examiner disagrees.  Lim in view of Crabtree do not specially disclose the water removal efficiency, nor the net change of the water removal efficiency as claimed, however the filter media of the combination of Lim in view 
With regard to Applicants’ argument directed to the motivation given in the rejection of claim 44, the rejection’s motivation statement has been updated to clarify that the motivation is an example of KSR Extemporary Rationale (C) and is thus a proper motivation for combing the cited prior art; see MPEP 2143.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-26, 28-35, 39-42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0137318 A1 (hereinafter “Lim”) in view of US 2010/0313760 A1 (hereinafter “Crabtree”) as evidenced by US 2004/0116028 A1 (hereinafter “Bryner”).
Regarding claim 1, 30 Lim discloses a separation medium comprising 
(A) a first layer comprising nanofibers (i.e. nanofiber layer), 
(B) a second layer comprising a fibrous web (i.e. scrim layer), wherein the fibrous web may comprise cellulosic fibers [0036]; specifically disclosing the combination of a polyamide nanofiber layer bonded to a nonwoven scrim made from a blend of cellulose and PET fibers [0036];
wherein the nanofibers have an average fiber diameter of about 100-700, or 300-400 nm [0021], 
wherein the separation medium has a basis weight of about 70+ g/m2 (PET scrim with basis weight of 70 g/m2, plus any number of desired nanofiber layers including a total basis weight of the nanofiber layer of 25 g/m2 or more as desired, see [0018],[0033],[0053]; i.e. 95 g/m2 or more). Since the range disclosed overlaps the range claimed, the range recited in the Lim’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Lim does not disclose (1) wherein the filter medium has a mean flow pore size of about 2-10 microns, or (2) wherein the fuel water separation medium has a net change in water removal efficiency measured according to SAEJ1488 being less than about 10%, wherein the net change in water removal efficiency is defined as follows: net change in water removal efficiency = water removal efficiency after 165 min – water removal efficiency after 15 minutes.
However, with regard to (1) the mean flow pore size of the fuel water separation medium, Lim discloses a general purpose filter for “filtration applications for removing particulate material from a fluid stream, in particular, particulate material from a gaseous stream such as air” [0017], and is thus silent to a specific pore size but discloses that “[t]he nanofiber layer in the present invention may be made in accordance with the barrier webs disclosed in U.S. Published Patent Application No. 2004/0116028 A1[i.e. Bryner], which is incorporated herein by reference”. Of pore size Bryner discloses the maximum pore size is “less than about 23  micrometers… or even less than about 12 micrometers” [0084]. While the “mean flow” pore size is not specifically given, the range of maximum pore size disclosed of less than 23 or even 12 microns would be able to have a mean flow pore size overlapping the range claimed. Lim also discloses a desired efficiency ranging from 20%-99.97% for capturing particles 0.3 micron in diameter and thus envisions a range of average pore sizes/mean flow pore sizes dependent on filtration process application constraints [0038]-[0040].
Further, Crabtree discloses a similar air filter comprising a nanofiber layer supported by a substrate/scrim ([0017]-[0120], Fig. 2a), wherein it is disclosed that the desired mean flow pore 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter material of Lim by using a mean flow pore diameter/size of less than 10 microns, including 4-6 microns, as disclosed by Crabtree in order to use the combined filter in applications involving removal of mist from air such as in Crabtree [0072]-[0073].
With regard to (2) the net change in water removal efficiency, Lim in view of Crabtree discloses the same composition as that recited in claim 1, including the mean flow pore sizes, permeability and materials as detailed above and in the dependent claims.  Since the composition is the same as the composition recited in claim 1, it is asserted, absent evidence to the contrary, that one would reasonably expect that the filter medium disclosed by Lim in view of Crabtree inherently has the same properties as the filter medium recited in claim 1.  Specifically, it is asserted that the net change in water removal efficiency measured according to SAEJ1488, as defined in the claim, will be less than about 10%. See MPEP 2112.01.
Note: With regard to the membrane being “a fuel water separator for removing water from water hydrocarbon emulsions comprising a fuel water separation medium”, this is a functional limitation which is not limiting because the medium disclosed by Lim in view of Crabtree would be capable of being a “a fuel water separator for removing water from water hydrocarbon emulsions”; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claim 2 and 31-35 Lim in view of Crabtree discloses the fuel water separator according to claim 1, but does not specifically disclose specifically the (claim 2) TSI aerosol 
However these are merely specific ways of measuring various properties of the filter which are disclosed by Lim in view of Crabtree to be important variables which effect the filtration properties and end use applications of the filter. The variables claimed are measures of the following properties, cited to where Lim discloses they are result effective variables: particle size retention [0019], [0043], [0049], efficiency [0019],[0038]-[0044], resistance to flow [0038], [0041], and permeability [0033], [0041]. It is the examiner’s position that particle size retention, efficiency, resistance to flow, and permeability are well known result effective variables in the filtration field because changing them will clearly affect the type of product obtained and as disclosed by Lim. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate properties, including those within the scope of the present claims, so as to produce desired end results.
Regarding claim 4 Lim in view of Crabtree discloses the fuel water separator according to claim 1, wherein the fibrous web of the second layer is a wet-laid fibrous web [0036]. 
claim 5 Lim in view of Crabtree discloses the fuel water separator according to claim 1, wherein the nanofibers are synthetic nanofibers selected from polyacrylonitrile; polyamide (PA) such as nylon; and fluoropolymer such as polyvinylfluoride (PVDF) [0029]. 
Regarding claim 6 Lim in view of Crabtree discloses the water separator according to claim 5, wherein the nanofibers are polyamide nanofibers [0029].
Regarding claim 7 Lim in view of Crabtree discloses the fuel water separator according to claim 1, wherein the second layer has a basis weight of 70 g/m2; [0053]. 
Regarding claim 8 Lim in view of Crabtree discloses the fuel water separator according to claim 1, wherein the second layer has a stiffness of at least 10 g as measured by Handle-o-Meter; Lim [0036], and while this is not the claimed “Gurley” stiffness, it is clear the stiffness of the second layer/scrim is important to the overall filter medium and is selected appropriately Lim [0036], [0048], and thus it is the examiner’s position that the stiffness, including Gurley stiffness, is a result effective variable because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate stiffness, including those within the scope of the present claims, so as to produce desired filter medium support and rigidity.
Regarding claim 9 Lim in view of Crabtree discloses the fuel water separator according to claim 1, wherein the second layer comprises substantially no glass fibers; [0027] layer may be just cellulose. 
claim 10 Lim in view of Crabtree discloses the fuel water separator according to claim 1, wherein the second layer comprises substantially no synthetic fibers; [0027] layer may be just cellulose. 
Regarding claim 11 Lim in view of Crabtree discloses the fuel water separator according to claim 1, wherein the second layer may comprise all natural fiber and be cellulose [0027].
Regarding claim 12 Lim in view of Crabtree discloses the fuel water separator according to claim 1, wherein the nanofibers of the first layer are electrospun directly onto the second layer; [0023], [0033], where “electroblowing” is consider3ed a type of electrospinning, where air is blown along with the electrospinning. 
Regarding claim 13 Lim in view of Crabtree discloses the fuel water separator according to claim 1, wherein the first layer consists essentially of nanofibers; [0033]. 
Regarding claim 14 Lim in view of Crabtree discloses the fuel water separator according to claim 1, wherein the second layer includes substantially no fibrillated fibers such as fibrillated cellulosic fibers; [0027], no fibrillated fibers are disclosed. 
Regarding claim 15 Lim in view of Crabtree discloses the fuel water separator according to claim 1, wherein the second layer does not comprise a water repellant additive (Lim discloses no such additive). 
Regarding claims 16-17 Lim in view of Crabtree discloses the fuel water separator according to claim 1, and either side may be the upstream of downstream as this goes only to the use of the filter, not its structure.
claim 18, 28-29 Lim in view of Crabtree discloses the fuel water separator according to claim 1, wherein the medium does not include a protective fine fiber layer as third layer on an upstream side of the first layer (Lim discloses only two layers are necessary). 
Regarding claim 19-20 Lim in view of Crabtree discloses the fuel water separator according to claim 1, wherein the medium comprises a third layer on an upstream side of the first layer, the third layer being a protective fine fiber layer (there may be multiple nanofiber layers or multiple scrim layers [0033], [0036], any of which may be considered “a protective fine fiber layer” and may be made of the materials as in claims 20-21, [0027], [0029]; and may have basis weights in the range as in claim 22, [0018],[0033],[0053]). 
Regarding claims 23-24 Lim in view of Crabtree discloses the fuel water separator according to claim 19, either side may be the upstream of downstream as this goes only to the use of the filter, not its structure.
Regarding claim 25-26 Lim in view of Crabtree discloses the fuel water separator according to claim 1, wherein it is disclosed that they layers may also be adhesively bonded, and thus comprise adhesive between them [0062]. 
Regarding claim 39-40 Lim in view of Crabtree discloses the fuel water separator according to claim 1, wherein the filter medium is pleated (i.e. corrugated); [0037].  
Regarding claim 41 Lim in view of Crabtree discloses the fuel water separator according to claim 1, wherein the filter medium may include multiple NW scrim layer (i.e. where the NW materials in [0027] may be considered “a wire mesh supporting layer” co-pleated with the filter medium); [0037]. 
claim 42 Lim in view of Crabtree discloses the fuel water separator according to claim 1, wherein the filter medium does not include a wire mesh supporting layer co-pleated with the filter medium (no such layer is disclosed as necessary by Lim). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Crabtree in view of US 2009/0120048 A1 (hereinafter “Wertz”).
Regarding claim 27 Lim in view of Crabtree discloses the fuel water separator according to claim 25, but does not disclose a specific adhesive. However Wertz discloses using a polyurethane adhesive (among others) to bond fiber layers in a filter [0064].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter material of Lim in view of Crabtree by substituting for the adhesive the polyurethane adhesive as disclosed by Wertz because this involves the simple substitution of known adhesives for bonding nonwoven filter layers together to obtain the predictable results of forming a composite filter material.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Crabtree further in view of US 2011/0079553 A1 (hereinafter “Thompson”).
Regarding claim 44 Lim in view of Crabtree discloses the fuel water separator according to claim 1, but does not disclose the second layer further comprises a binder resin having a concentration of from 10-30% by weight of the second layer.
However Thomson discloses it is known to include binder in cellulose nonwoven filter media supports in order to adhere the fibers together, including using 10 wt% binder [0056]-[0060].
prima facie obvious to one of ordinary skill in the art to modify the filter material of Lim in view of Crabtree by additionally using 10 wt% binder in the second layer support as disclosed by Thomson in order to better adhere the fibers and because this involves the use of a known technique (i.e. including binder in a non-woven cellulose fiber substrate) to improve a similar device (non-woven filter layer) in the same way (helps bind the fibers of the cellulose support layer); see MPEP 2143.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            
/Jason M Greene/            Primary Examiner, Art Unit 1773